          Case
           Case2:20-cv-00553-NBF-PLD
                 2:20-cv-00553-PLD Document
                                      Document
                                            20-125 Filed
                                                     Filed05/26/20
                                                           05/27/20 Page
                                                                     Page1 1ofof1919




                             UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF PENNSYLVANIA
                                 PITTSBURGH DIVISION

    LARRY HENRY, individually and on behalf          )
    of all others similarly situated,                )
                                                     )
                   Plaintiff,                        )
                                                     )
    v.                                               )
                                                     )   Case No. 2:20-cv-00553-PLD
    CNX RESOURCES CORP.,                             )
                                                     )
                   Defendant.                        )
                                                     )

         MEMORANDUM OF LAW IN SUPPORT OF DEFENDANT CNX RESOURCES
              CORPORATION’S MOTION TO COMPEL ARBITRATION
                AND STAY OR DISMISS JUDICIAL PROCEEDINGS

           Pursuant to Fed. R. Civ. P. 12(b)(6) and the Federal Arbitration Act (“FAA”), 9 U.S.C. §§

3–4,1 Defendant CNX Resources Corporation (“CNX”) respectfully submits this Memorandum of

Law in support of its Motion to Compel Arbitration and Stay or Dismiss Judicial Proceedings.

                                       I.     INTRODUCTION

           This Court should send this case to arbitration. Henry, a highly paid and highly skilled gas

and oilfield consultant, alleges that he provided services to CNX for about one year—from June

2018 through May 2019—during which time he was misclassified as an independent contractor

and wrongfully denied overtime. But, Henry fails to advise this Court of a key fact: Henry would

not have been allowed to provide services at CNX’s gas drilling rig but for his contract with New

Tech Global Ventures, LLC (“New Tech”). In this regard, Henry executed an independent

contractor agreement, referred to as a Marketing Agreement, with New Tech, a Consultancy Firm,




1
  The FAA, 9 U.S.C. §§ 3–4 allows for dismissal of this action. To the extent necessary, CNX
also brings this motion under Federal Rules of Civil Procedure 12(b)(6).
                                                    1
      Case
       Case2:20-cv-00553-NBF-PLD
             2:20-cv-00553-PLD Document
                                  Document
                                        20-125 Filed
                                                 Filed05/26/20
                                                       05/27/20 Page
                                                                 Page2 2ofof1919




which placed him on a project at CNX performing well site project-management duties. New Tech

processed and paid his invoices to CNX, provided him with general liability insurance, and verified

his credentials.

        Henry’s Marketing Agreement with New Tech governed the independent contractor

services he performed for CNX. By executing the Marketing Agreement, Henry agreed he was an

independent contractor of CNX and agreed to arbitrate any dispute related to or arising under the

Marketing Agreement. Although CNX is a non-signatory to this Arbitration Agreement, it may

enforce the Arbitration Agreement against Henry pursuant to well-settled authority in the Third

Circuit and Pennsylvania.

        As a threshold matter, it is important to note that the Arbitration Agreement at issue here

broadly delegates issues of arbitrability to the Arbitrator. The U.S. Supreme Court has made clear

that such broad delegations include issues concerning whether a non-signatory may enforce an

arbitration agreement. Henry Schein, Inc. v. Archer & White Sales, Inc., 139 S. Ct. 524, 529

(2019). Therefore, based upon compelling precedent and the terms of the Arbitration Agreement,

an Arbitrator should decide the question of whether CNX may enforce the Arbitration Agreement

Henry signed with New Tech. Id.

        However, should this Court decide to address the issue of whether CNX may enforce the

Arbitration Agreement, it should find in the affirmative based on Third Circuit authority. Noye v.

Johnson & Johnson Servs., Inc., 765 F. App’x 742 (3d Cir. 2019). Under Pennsylvania’s doctrine

of alternative equitable estoppel, CNX is entitled to enforce the Arbitration Agreement because

there is a close and obvious nexus between CNX and the contract containing the Arbitration

Agreement (i.e., Marketing Agreement). The Marketing Agreement was the vehicle that placed

Henry at CNX. It incorporated the Master Services Agreement between CNX and New Tech—


                                                 2
      Case
       Case2:20-cv-00553-NBF-PLD
             2:20-cv-00553-PLD Document
                                  Document
                                        20-125 Filed
                                                 Filed05/26/20
                                                       05/27/20 Page
                                                                 Page3 3ofof1919




the contract delineating New Tech’s responsibilities vis-à-vis consultants, such as Henry, that it

placed with CNX—and it governed Henry’s services respecting quality control, safety and

invoicing.

       Finally, the Arbitration Agreement is enforceable because it clearly covers Henry’s claims.

Henry’s contention that he was misclassified as an independent contractor is obviously related to

and arises under the Marketing Agreement he executed in order to secure the work now underlying

his claims—the same agreement where Henry agreed that he was an independent contractor with

respect to CNX. Courts have held that non-signatories could enforce arbitration agreements where

a similar triangular relationship was present. See, e.g., Noye, 765 F. App’x at 747.

       Accordingly, for all of these reasons, more fully explained infra, there is overwhelming

support for compelling this case to arbitration.

                              II.     FACTUAL BACKGROUND

A.     HENRY’S MARKETING AGREEMENT WITH NEW TECH GLOBAL VENTURES.

       Henry is a highly-paid, highly-skilled gas and oilfield consultant, generating revenue of

over $1,400.00 per day for his services (which equates to well over $300,000 annually, assuming

a five-day work-week). Henry alleges that he worked for CNX from June 2018 through May 2019.

(Doc. No. 1, Compl. ¶ 25.) But he fails to disclose to this Court that during this time, he was

working through New Tech Global Ventures, LLC (“New Tech”), a Consultancy Firm. (See

Declaration of Larry Cress (“Cress Decl.”), ¶ 12, Ex. 1; see also Declaration of Luke Beebe

(“Beebe Decl.”), ¶ 11.)

       On or around April 11, 2018, Henry executed a Marketing Agreement with New Tech for

“[New Tech] to provide marketing services and for [Henry] to provide professional consulting

services . . . for well site operations, engineering and project management activities in the oil and

gas industry”. (See Cress Decl., ¶ 11, Ex. 1 ¶ 1; see also Beebe Decl. ¶ 14.) Henry provided his
                                                   3
      Case
       Case2:20-cv-00553-NBF-PLD
             2:20-cv-00553-PLD Document
                                  Document
                                        20-125 Filed
                                                 Filed05/26/20
                                                       05/27/20 Page
                                                                 Page4 4ofof1919




services as “an independent contractor to Company [e.g., CNX] and Marketing Agent [i.e., New

Tech].” (Cress Decl., Ex. 1 ¶ 14; see also Beebe Decl. ¶ 13.) By entering into the Marketing

Agreement, Henry agreed that he would “abide by the terms of the relevant Company

Agreement”—i.e., the Master Service Agreement (“MSA”) or Work Order between New Tech

and the relevant oil and gas exploration company (called “Operators” in the industry). (Cress Decl.

¶ 1.) Indeed, the Marketing Agreement expressly incorporated the terms and conditions of the

applicable MSA. (Cress Decl., Ex. 1 ¶¶ 1, 12; see also Beebe Decl. ¶ 17.)

       The Marketing Agreement set forth requirements to ensure Henry’s quality of work

product for the Operator (i.e., “the Company”):

          Henry agreed to “perform Work in a good and workmanlike manner using the best
           standards of the industry and to diligently follow the instructions of Company.” (Cress
           Decl., Ex. 1 ¶ 2.)

          Henry agreed “to maintain, and shall provide, evidence of professional qualifications
           and certifications, shall maintain required health, safety and educational requirements,
           and shall perform all Assignments”—i.e., consulting work for an Operator—“in
           accordance with them.” (Id. ¶ 3.)

          Henry agreed to “determine the details of executing the Assignment and provide
           updates of an Assignment in accordance with prevailing industry standards to
           Company[.]” (Id. ¶ 4.)

          Henry agreed to supervise any subcontractors that he employed to complete or assist
           with an Assignment. (Id. ¶¶ 11, 17.)

          Henry agreed to “familiarize [himself] . . . with Company’s regulations and policies.”
           (Id. ¶ 18.)

          Henry agreed to “maintain confidentiality about . . . Company information and
           processes” and “adhere to any confidentiality requirements in the [MSA].” (Id. ¶ 20.)

       New Tech also processed and paid the invoices Henry generated through his consulting

work. (See id. ¶¶ 1, 5, 9; see also Beebe Decl. ¶ 15.) This arrangement worked as follows: Henry

provided professional consulting services to CNX; he generated and sent an invoice covering such


                                                  4
      Case
       Case2:20-cv-00553-NBF-PLD
             2:20-cv-00553-PLD Document
                                  Document
                                        20-125 Filed
                                                 Filed05/26/20
                                                       05/27/20 Page
                                                                 Page5 5ofof1919




services to New Tech; New Tech, in turn, paid this invoice and then invoiced CNX, at a slightly

higher amount, and collected payment from CNX. (See Beebe Decl. ¶¶ 9, 15.)

        The Marketing Agreement also contained a broad arbitration clause (the “Arbitration

Agreement” or “Arbitration Clause”):

        If the parties (or their respective directors, officers, employees, consultants and
        contractors) have a dispute related to or arising under this Agreement that cannot
        be resolved amicably, either party shall invoke mandatory arbitration with respect
        to any claim, dispute or controversy as the exclusive method for resolving such
        dispute. . . . All claims, disputes or controversies . . . shall be decided by binding
        arbitration by the American Arbitration Association in accordance with its
        Expedited Commercial Arbitration Rules. All claims must be brought in an
        individual capacity, not as a plaintiff or class member in any purported class or
        representative proceeding.

(Id. ¶ 22.)

B.      THE MASTER SERVICES AGREEMENT BETWEEN CNX AND NEW TECH.

        The MSA between CNX and New Tech specified that New Tech would provide CNX

“with personnel outplacement services, delivering to [CNX] applicants to work . . . as independent

consultants and not as employees.” (Cress Decl., Ex. 2 at 5 ¶ 7; see also Beebe Decl. ¶ 4.) Under

the MSA, New Tech was responsible for ensuring the consultants it placed with CNX, such as

Henry, had appropriate personal protective equipment, passed a drug and alcohol test, were

covered by insurance (e.g., accident), and could lawfully work in the United States (among other

responsibilities). (See Cress Decl., Ex. 2 at 7–15; see also Beebe Decl. ¶ 10.)

        The MSA’s terms and conditions bound not just CNX and New Tech, but any of New

Tech’s sub-contractors (i.e., consultants). (Cress Decl., Ex. 2 at 4, 15 ¶ 5) [“[New Tech] will

ensure that these obligations, representations and warranties flow down to all subcontractors to

contractor. . .”]). The MSA chose Pennsylvania law as the governing law. (Id. at 6 ¶ 18.)




                                                  5
      Case
       Case2:20-cv-00553-NBF-PLD
             2:20-cv-00553-PLD Document
                                  Document
                                        20-125 Filed
                                                 Filed05/26/20
                                                       05/27/20 Page
                                                                 Page6 6ofof1919




        It is through this strategic, triangular relationship—between consultant, consultancy firm,

and operator—that Henry furnished his consulting services to CNX.

                   III.    ARGUMENT AND CITATION OF AUTHORITY

        Congress enacted the Federal Arbitration Act (“FAA”), 9 U.S.C. §§ 1–14, to thwart

“widespread judicial hostility to arbitration agreements.” AT&T Mobility LLC v. Concepcion, 563

U.S. 333, 339 (2011); see also Epic Sys. Corp. v. Lewis, 138 S. Ct. 1612, 1621 (2018).2 Pursuant

to this authority, a court may compel arbitration when a party entered such an agreement. E.I.

DuPont de Nemours & Co. v. Rhone Poulenc Fiber & Resin Intermediates, S.A.S., 269 F.3d 187,

194 (3d Cir. 2001). Non-signatories to an arbitration agreement may also compel arbitration under,

inter alia, the state law doctrine of “estoppel.” Arthur Andersen LLP v. Carlisle, 556 U.S. 624,

631 (2009); Noye v. Johnson & Johnson Servs., Inc., 765 F. App’x 742, 745 (3d Cir. 2019).

        Fed. R. Civ. P. 12(b)(6) is a proper vehicle to compel arbitration. See Guidotti v. Legal

Helpers Debt Resolution, LLC, 716 F.3d 764, 776 (3d Cir. 2013); Torres v. CleanNet USA, Inc.,

90 F. Supp. 3d 369, 375 (E.D. Pa. 2015). On such a motion, documents “integral to or explicitly

relied upon in the complaint may be considered,” including “an undisputedly authentic document

that a defendant attaches as an exhibit to a motion to dismiss if the plaintiff’s claims are based on

the document.” Torres, 90 F. Supp. 3d at 376; see also Hewitt v. Rose Group, No. 15-cv-5992,

2016 WL 2893350, at *2 n.1 (E.D. Pa. Mar. 21, 2016) (“It would frustrate the purposes of the

Federal Arbitration Act if plaintiffs could avoid having their claims quickly compelled to




2
  The FAA declares that “[a] written provision in any . . . contract . . . to settle by arbitration . . .
shall be valid, irrevocable, and enforceable, save upon such grounds as exist at law or in equity for
the revocation of any contract.” 9 U.S.C. § 2.
                                                   6
      Case
       Case2:20-cv-00553-NBF-PLD
             2:20-cv-00553-PLD Document
                                  Document
                                        20-125 Filed
                                                 Filed05/26/20
                                                       05/27/20 Page
                                                                 Page7 7ofof1919




arbitration simply by failing to mention the existence of clearly applicable arbitration agreements

in their complaints.”).3

       This Motion should be granted for the following reasons: (A) the Arbitration Agreement is

valid and enforceable; (B) all questions of arbitrability should be decided by the arbitrator; (C)

CNX may enforce the Arbitration Agreement under the Pennsylvania state-law doctrine of

“alternative equitable estoppel”; and (D) the Arbitration Agreement covers Henry’s claims.

A.     A VALID ARBITRATION AGREEMENT EXISTS.

       It cannot be credibly disputed that the Arbitration Agreement is valid and enforceable, at

least with respect to Henry and New Tech.4 (See Cress Decl., Ex. 1.) Pennsylvania law employs

the following test to determine whether an enforceable contract has been formed: “(1) whether

both parties manifested an intention to be bound by the agreement; (2) whether the terms of the

agreement are sufficiently definite to be enforced; and (3) whether there was consideration.” Atacs

Corp. v. Trans Word Commc’ns, Inc., 155 F.3d 659, 666 (3d Cir. 1998). The Marketing

Agreement, which contains the Arbitration Agreement, meets this test.

       Accordingly, as the Arbitration Agreement is valid, the only question is whether CNX, as

a non-signatory, may enforce its provisions vis-à-vis Henry.




3
  See also Berryman v. Newalta Envtl. Servs., Inc., No. 18-793, 2018 WL 5723290, at *3 (W.D.
Pa. Nov. 1, 2018) (applying Rule 12(b)(6) standard in compelling arbitration on non-signatory’s
motion); Colon v. Conchetta, Inc., No. 17-0959, 2017 WL 2572517, *3 (E.D. Pa. June 14, 2017)
(“Colon does not even reference the Agreement in her Complaint, much less attach it as an exhibit.
However, we find that fact to be irrelevant, as the genesis of her claims clearly stems from the
Agreement she entered into.”).
4
  CNX contends that the forum’s law should apply, as all the alleged underlying conduct and
alleged unlawful conduct occurred in Pennsylvania. See Travelers Ins. Co. v. Davis, 490 F.2d 536,
542 (3d Cir. 1974).
                                                7
        Case
         Case2:20-cv-00553-NBF-PLD
               2:20-cv-00553-PLD Document
                                    Document
                                          20-125 Filed
                                                   Filed05/26/20
                                                         05/27/20 Page
                                                                   Page8 8ofof1919




B.        THE GATEWAY ISSUE OF WHETHER CNX CAN ENFORCE                              THE    ARBITRATION
          AGREEMENT MUST BE DECIDED BY THE ARBITRATOR.

          The Arbitrator, in the first instance, should answer this question. The FAA allows parties

to “agree to have an arbitrator decide not only the merits of a particular dispute but also ‘gateway

questions of ‘arbitrability,’ such as whether the parties have agreed to arbitrate or whether their

agreement covers a particular controversy.’” Henry Schein, Inc. v. Archer & White Sales, Inc.,

139 S. Ct. 524, 529 (2019) (quoting Rent-A-Center, W., Inc. v. Jackson, 561 U.S. 63, 68–69

(2010)). “When the parties’ contract delegates the arbitrability question to an arbitrator, . . . a court

possesses no power to decide the arbitrability issue. That is true even if the court thinks that the

argument that the arbitration agreement applies to a particular dispute is wholly groundless.” Id.

at 529.

          Here, the Arbitration Agreement delegates any question of arbitrability to the arbitrator:

          If the parties (or their respective directors, officers, employees, consultants and
          contractors) have a dispute related to or arising under this Agreement that cannot be
          resolved amicably, either party shall invoke mandatory arbitration with respect to
          any claim, dispute or controversy as the exclusive method for resolving such dispute.
          . . . All claims, disputes or controversies . . . shall be decided by binding arbitration
          by the American Arbitration Association in accordance with its Expedited
          Commercial Arbitration Rules.

(Cress Decl., Ex. 1, ¶ 21 (emphasis added).) The American Arbitration Association’s (“AAA”)

Expedited Commercial Arbitration Rules, in turn, delegate to the arbitrator “the power to rule on

his or her own jurisdiction, including any objections with respect to the existence, scope, or validity

of the arbitration agreement or to the arbitrability of any claim or counterclaim.” AAA Commercial

Arbitration Rules and Mediation Procedures, R. 7(a) (2013).5 That provision “is about as ‘clear

and unmistakable’ as language can get.” Richardson v. Coverall N. Am., Inc., No. 18-3393, 2020




5
    Available at https://adr.org/sites/default/files/Commercial%20Rules.pdf.
                                                     8
      Case
       Case2:20-cv-00553-NBF-PLD
             2:20-cv-00553-PLD Document
                                  Document
                                        20-125 Filed
                                                 Filed05/26/20
                                                       05/27/20 Page
                                                                 Page9 9ofof1919




WL 2028523, at *2 (3d Cir. Apr. 28, 2020) (quoting Awuah v. Coverall N. Am., Inc., 554 F.3d 7,

11 (1st Cir. 2009)) (holding that the incorporation of the AAA Rules in the arbitration clause

constitutes clear and unmistakable evidence that the parties agreed to delegate arbitrability, even

with respect to an “unsophisticated party”).6

       Indeed “[v]irtually every circuit to have considered the issue has determined that

incorporation of the [AAA] arbitration rules constitutes clear and unmistakable evidence that the

parties agreed to arbitrate arbitrability.” Id. at *2 n.2 (internal quotations and citations omitted);

see also Ins. Newsnet.com, Inc. v. Pardine, No. 11-cv-286, 2011 WL 3423081, *3 (M.D. Pa. Aug.

4, 2011) (“The prevailing rule across jurisdictions is that incorporation by reference of rules

granting the arbitrator the authority to decide questions of arbitrability—especially the [AAA

R]ules—is clear and unmistakable evidence that the parties agreed to submit arbitrability questions

to the arbitrators.”); Way Servs., Inc. v. Adecco N. Am., LLC, No. 06-cv-2109, 2007 WL 1775393,

*4 (E.D. Pa. June 18, 2007) (same).

       Moreover, this broad delegation applies to the question of whether CNX, as a non-

signatory, may enforce the agreement:

       [T]o adjudicate whether [plaintiff] is bound to arbitration with parties that she
       alleges are nonsignatories would be to engage in the type of analysis that the
       Supreme Court held impermissible in Henry Schein, Inc. v. Archer & White Sales,
       Inc. There, the Court opined that once the parties have a delegation clause, “a court
       possesses no power to decide the arbitrability issue,” Henry Schein, Inc., 139 S.Ct.
       at 529 (emphasis added), and that “[j]ust as a court may not decide a merits question
       that the parties have delegated to an arbitrator, a court may not decide an
       arbitrability question that the parties have delegated to an arbitrator.” Id. at 530.


6
  Zabokritsky v. JetSmarter, Inc., No. 19-273, 2019 WL 2563738, at *4 (E.D. Pa. June 20, 2019)
(“Here, the parties’ agreement and the incorporated AAA Rules commit the threshold question of
arbitrability to the arbitrator, not a court.”); Indocarb Corp. v. Madhavan, No. 2:19-cv-889, 2020
WL 1610734, at *6–7 (W.D. Pa. Apr. 2, 2020) (finding that it was not plain error to find that the
arbitration provision was clearly and unmistakably delegates arbitrability issues to the arbitrator
when the provision provided that “any disagreement arising under this Agreement . . . will be
resolved by arbitration in accordance with the rules of the [AAA]).
                                                  9
     Case
      Case2:20-cv-00553-NBF-PLD
            2:20-cv-00553-PLD Document
                                 Document
                                       20-125 Filed
                                                Filed05/26/20
                                                      05/27/20 Page
                                                                Page1010ofof1919




        Whether a nonsignatory can enforce the arbitration agreement is a question of
        the enforceability of the arbitration clause, as to that defendant. The parties
        agreed to delegate such questions to an arbitrator.

De Angelis v. Icon Entm’t Group Inc., 364 F. Supp. 3d 787, 796–97 (S.D. Ohio 2019) (internal

citations omitted) (emphasis added).

        The same rationale applies with equal force here. The Arbitration Agreement expressly

adopts the AAA’s rules, which, in turn, grant the arbitrator wide authority to rule on arbitrability

issues. (Cress Decl., Ex. 1, ¶ 22.) Accordingly, the Court should compel arbitration and have the

arbitrator decide the gateway issue of arbitrability with respect to CNX.7 The authorities in favor

abound. See, e.g., Brittania-U Nigeria, Ltd. v. Chevron USA, Inc., 866 F.3d 709, 714–15 (5th Cir.

2017) (holding that delegation of arbitrability applied to non-signatory defendants because the

party seeking to avoid arbitration, the plaintiff, was signatory); Eckert/Wordell Architects, Inc. v.

FJM Props. of Willmar, LLC, 756 F.3d 1098, 1100 (8th Cir. 2014) (“Whether a particular

arbitration provision may be used to compel arbitration between a signatory and a nonsignatory is

a threshold question of arbitrability.”); Contec Corp. v. Remote Solution Co., 398 F.3d 205, 211

(2d Cir. 2005) (affirming district court decision concluding that signatory to an arbitration

agreement must arbitrate dispute against non-signatory because issue of arbitrability itself is

subject to a decision by the arbitrator); Turner v. PillPack, Inc., No. 5:18-cv-66, 2019 WL

2314673, at *6 (W.D. Ky. May 30, 2019) (holding that because arbitration agreement delegated

issues of arbitrability to arbitrator, if jury found that plaintiff entered into that agreement with non-

party, issue of whether plaintiff must arbitrate claims against non-signatory defendant was to be



7
  Should the arbitrator decide, at any point, that it lacks authority over certain of Henry’s claims,
Henry may always move to resume such claims before this Court. See 9 U.S.C. § 3; see also
Berryman, 2018 WL 5723290, at *10 (“Rather than dismiss the case, the court will stay the action
pending arbitration. This approach promotes greater judicial efficiency and effectuates the FAA’s
intent by requiring timely arbitration without allowing a lengthy appeal process at the outset.”).
                                                   10
     Case
      Case2:20-cv-00553-NBF-PLD
            2:20-cv-00553-PLD Document
                                 Document
                                       20-125 Filed
                                                Filed05/26/20
                                                      05/27/20 Page
                                                                Page1111ofof1919




decided by arbitrator); Riversa v. L-3 Commc’ns Corp., No. 8:09-cv-02447, 2010 WL 11629016,

at *2 (M.D. Fla. May 24, 2010) (concluding that whether non-signatories “are ultimately entitled

to enforce the arbitration clause is a matter of the agreement’s continued existence, validity, and

scope which must be decided by the arbitrator”).

C.    CNX MAY ENFORCE THE ARBITRATION AGREEMENT UNDER                        THE   DOCTRINE     OF
      “ALTERNATIVE EQUITABLE ESTOPPEL”.

       Even if this Court does decide whether CNX may compel Henry to arbitrate, it should do

so. “Under Pennsylvania law, ‘non-signatories to an arbitration agreement can enforce such an

agreement when there is an obvious and close nexus between the non-signatories and the contract

or the contracting parties.’” Noye, 765 F. App’x at 746 (quoting Dodds v. Pulte Home Corp., 909

A.2d 348, 351 (Pa. Super. Ct. 2006)). An “obvious and close nexus” may arise from either (a) the

relationship between the signatories and the non-signatory or (b) the relationship between the non-

signatory and the contract containing the arbitration obligation. Id. (citing Provenzano v. Ohio

Valley Gen. Hosp., 121 A.3d 1085, 1097 (Pa. Super. Ct. 2015); Dodds, 909 A.2d at 351).

       For example, in Noye v. Johnson & Johnson Servs. Inc., an employee tried to avoid

arbitrating statutory claims against his employer’s customer, even though he had signed an

arbitration agreement with his employer, a staffing company. 765 F. App’x at 743–44. The district

court denied the customer’s motion to compel arbitration, but the Third Circuit found this was

reversible error, holding that “alternative equitable estoppel may be invoked given the ‘obvious

and close nexus between’ non-signatory J&J [the customer] and ‘the contracting parties,’ Kelly

[i.e., the employer] and Noye [the plaintiff].” Id. at 747.

       The Third Circuit’s finding of an “obvious and close nexus” was predicated on the fact that

“the Arbitration and Employment Agreements . . . were the vehicles to place Noye, a Kelly

employee, with J&J [the non-signatory customer].” Id. The same type of situation is present here.

                                                 11
     Case
      Case2:20-cv-00553-NBF-PLD
            2:20-cv-00553-PLD Document
                                 Document
                                       20-125 Filed
                                                Filed05/26/20
                                                      05/27/20 Page
                                                                Page1212ofof1919




The Marketing Agreement, which contains the Arbitration Clause, was the vehicle that placed

Henry at CNX. Without it, and without going through New Tech’s screening process and utilizing

its invoicing services, Henry would not have performed any work for CNX.

        Notably, the Third Circuit’s decision in Noye did not break any new ground. Its holding is

firmly rooted in the widely-recognized equitable principle that estoppel exists to “prevent a

plaintiff from, in effect, trying to have his cake and eat it too; that is, from relying on the contract

when it works to his advantage by establishing the claim, and repudiating it when it works to his

disadvantage by requiring arbitration.” Aluminum Bahrain B.S.C. v. Dahdaleh, 17 F. Supp. 3d

461, 470 (W.D. Penn. 2014). Henry is doing just that—he signed the Marketing Agreement to be

eligible to perform the work for CNX that he now claims gives rise to his entitlement to overtime.

The Marketing Agreement, which contains the Arbitration Clause, is the sine qua non to Henry’s

overtime claims; he cannot be allowed to disavow it. See E.I. DuPont, 269 F.3d at 199 (“courts

have bound a signatory to arbitrate with a non-signatory . . . [when] the claims were intimately

founded in and intertwined with the underlying contract obligations”).

        Indeed, the triangular relationship between New Tech, CNX, and Henry make it plain that

there was a “close and obvious nexus” between all three:

           Henry performed consulting services to CNX via the Marketing Agreement;

           The Marketing Agreement expressly incorporates the MSA between New Tech and
            CNX and subjects the MSA’s terms to Henry;

           New Tech screened, tested, and insured Henry before Henry was eligible to consult for
            CNX pursuant to the Marketing Agreement and MSA; and

           Henry invoiced New Tech for services he rendered to CNX, New Tech paid Henry’s
            invoices at a discounted rate, New Tech invoiced CNX, and then CNX paid New Tech
            pursuant to the Marketing Agreement and MSA.




                                                  12
     Case
      Case2:20-cv-00553-NBF-PLD
            2:20-cv-00553-PLD Document
                                 Document
                                       20-125 Filed
                                                Filed05/26/20
                                                      05/27/20 Page
                                                                Page1313ofof1919




       Thus, this case is on all fours with Noye, because the Marketing Agreement, which contains

the Arbitration Clause, and the promises and obligations flowing therefrom, “were the vehicles to

place [Henry] . . . with [CNX].” See Noye, 765 F. App’x at 747. A Pennsylvania trial court reached

a similar conclusion. In Wellington v. Westrum Dev. Co., a non-signatory (a contractor) was

allowed to enforce an arbitration agreement because the agreement referenced a contract

connecting the non-signatory to the plaintiff. No. 00992, 2011 WL 1524171, at *4, 23 Pa. D. &

C.5th 353, 358 (Pa. Com. Pl. Mar. 17, 2011). Here, although the Arbitration Clause does not itself

reference the MSA, the Marketing Agreement does, underscoring the close and obvious nexus of

the relationship between CNX and the contract containing the arbitration obligation (i.e., the

Marketing Agreement). See Noye, 765 F. App’x at 746.8

       Indeed, numerous courts across the country have allowed non-signatories to enforce

arbitration provisions where, as here, the plaintiff’s allegations stemmed from a contract

containing an arbitration clause. For example, in Tuggle v. Rockwater Energy Solutions, Inc., the

defendant sought to enforce arbitration agreements between the signatory staffing companies and

plaintiffs despite being a nonsignatory to them. No. H-18-4746, 2019 WL 7040330, at *3 (S.D.

Tex. Dec. 3, 2019), recommendation adopted by No. H-18-4746, 2019 WL 6971660 (S.D. Tex.

Dec. 19, 2019). Although the defendant was a non-signatory to the arbitration agreement, it was

party to a master services agreement with the staffing company. Id. Like here, the master

services agreement contemplated that the staffing company would supply consultants to work for

defendant. Id. In finding in favor of compelling arbitration, the court reasoned that plaintiff’s



8
  See also Saltzman v. Thomas Jefferson Univ. Hosps., Inc., 166 A.3d 465, 479 (Pa. Sup. Ct. 2017)
(reversing trial court’s refusal to compel arbitration on motion of non-signatory); Provenzano, 121
A.3d at 1097 (reversing trial court’s refusal to compel arbitration on motion of non-signatory
defendants, who claim they were named as defendants “in an effort to sidestep the . . . arbitration
clause”).
                                                13
     Case
      Case2:20-cv-00553-NBF-PLD
            2:20-cv-00553-PLD Document
                                 Document
                                       20-125 Filed
                                                Filed05/26/20
                                                      05/27/20 Page
                                                                Page1414ofof1919




dispute with defendant arose out of and related to his independent contractor agreement—

“[b]ecause [plaintiff] sought recovery based on the relationship created by the [agreement], he was

required to arbitrate the claims arising out of that same agreement.” Id. The Court further reasoned

that “[b]y enforcing the arbitration clause, the non-signatory is agreeing to arbitrate while ‘[t]he

signatory is merely being held to his previous agreement to arbitrate.’” Id. (citation omitted). The

exact triangular arrangement is present here.9

       Moreover, the Marketing Agreement will be front and center in this litigation. It detailed

the obligations flowing between Henry and CNX (as well as New Tech), defined Henry as an

independent contractor, and specified how he was paid for the services he rendered to CNX. (See

generally Cress Decl., Ex. 1; see also Beebe Decl. ¶¶ 13–18.) Henry simply cannot hide from it.

Thus, allowing CNX to enforce the Arbitration Agreement is proper because Henry’s claims

necessarily depend on the Marketing Agreement and he will not be able to establish his claims

without reference to it. See Provenzano, 121 A.3d at 1102–03 (non-signatories could enforce the

arbitration clause found in the employment contract because the plaintiff’s claims under the




9
  See also Dennis v. United Van Lines, LLC, No. 4:17CV1614 RLW, 2017 WL 5054709, at *4
(E.D. Mo. Nov. 1, 2017) (concluding that non-signatory defendant could enforce the arbitration
provision because plaintiff’s claims depended on the work he performed pursuant to his contract
with the signatory, non-defendant); Judge v. UniGroup, Inc., No. 8:17-CV-201-T-23CPT, 2018
WL 4765234, at *2 (M.D. Fla. Aug. 16, 2018) (applying equitable estoppel and holding that a non-
signatory to independent contractor agreements between plaintiffs and their agent which resulted
in plaintiffs doing consulting work for the non-signatory required compelling arbitration); Ortiz v.
Volt Mgmt. Corp., No. 16-cv-07096, 2017 WL 2404977, at *2 (N.D. Cal. June 2, 2017)
(determining a non-signatory could compel arbitration of plaintiff’s FLSA and state wage law
claims where plaintiff signed an arbitration agreement with a staffing agency and then was
assigned to work for a non-signatory because plaintiff’s statutory claims “were intimately founded
and intertwined with his employment relationship with the signatory staffing agency”) (internal
quotes and citations omitted); Sunkist Soft Drinks, Inc. v. Sunkist Growers, Inc., 10 F.3d 753, 757
(11th Cir. 1993) (identifying three factors in compelling arbitration and noting that primary factor
was the degree to which the claims arose out of the obligations and duties contained in the contract
at the heart of the dispute).
                                                 14
     Case
      Case2:20-cv-00553-NBF-PLD
            2:20-cv-00553-PLD Document
                                 Document
                                       20-125 Filed
                                                Filed05/26/20
                                                      05/27/20 Page
                                                                Page1515ofof1919




Pennsylvania Wage Payment and Collection Law “arose out of the alleged breach of the

employment contract, it is wholly dependent on the contract, and Appellee cannot make out his

WPCL claim without reference to the employment contract”).

       Finally, and relatedly, it was entirely foreseeable that CNX would seek to utilize the

Arbitration Clause.    The whole point of the Marketing Agreement was to bridge Henry’s

consulting services with CNX’s needs for those services. The Marketing Agreement expressly

incorporated the MSA that New Tech had with CNX. Therefore, “it is more foreseeable, and thus

more reasonable, that a party who has actually agreed in writing to arbitrate claims with someone

might be compelled to broaden the scope of his agreement to include others.” Sapic v. Gov’t of

Turkm., 345 F.3d 347, 361 (5th Cir. 2003).10

       In sum, as a matter of settled law, CNX must be allowed to compel Henry’s claims to

arbitration, and on an individual basis only.

D.     HENRY’S CLAIMS ARE COVERED BY THE ARBITRATION AGREEMENT.

       Since CNX is permitted to enforce Henry’s arbitration agreement, the only remaining

question is whether Henry’s claims fall within the scope of that arbitration agreement. The

Arbitrator should first address this question. Regardless, Henry’s claims squarely fall within the

Arbitration Agreement.




10
   See also Legacy Wireless Servs., Inc. v. Human Capital, L.L.C., 314 F. Supp. 2d 1045, 1055 (D.
Or. 2004) (same); Achey v. BMO Harris Bank, N.A., 64 F. Supp. 3d 1170, 1177–78 (N.D. Ill. 2014)
(finding that an arbitration agreement in the loan documents was enforceable by the bank, a non-
signatory, based on equitable estoppel—the bank’s role in the transactions was such that it would
have been foreseeable that the borrower would be required to arbitrate her claims against the bank,
and the borrower’s claims depended on the alleged illegality of the loans and therefore arose out
of the loan agreements); Graham v. BMO Harris Bank, N.A., No. 3:13cv1460 (WWE), 2014 WL
4090548, at *6 (D. Conn. July 16, 2014).
                                                15
     Case
      Case2:20-cv-00553-NBF-PLD
            2:20-cv-00553-PLD Document
                                 Document
                                       20-125 Filed
                                                Filed05/26/20
                                                      05/27/20 Page
                                                                Page1616ofof1919




       In determining whether Henry’s claims fall within the scope of the arbitration agreement,

federal law applies, and there is a “presumption of arbitrability.” Berryman, 2018 WL 5723290,

at *8 (citations omitted). The “focus is on the factual underpinnings of the claim rather than the

legal theory alleged in the complaint.” Medtronic AVE, Inc. v. Advanced Cardiovascular Sys., Inc.,

247 F.3d 44, 45 (3d Cir. 2001) (citations omitted). The presumption of arbitrability is especially

strong where, as here, the arbitration clause is broad—Henry agreed to arbitrate any “dispute

related to or arising under this Agreement.” (Cress Decl., Ex. 1 ¶ 22.) See Brayman Const. Corp.

v. Home Ins. Co., 319 F.3d 622, 625 (3rd Cir. 2006) (stating, “the presumption [in favor of

arbitrability] is particularly applicable where the [arbitration] clause is . . . broad”). This is “the

quintessential broad arbitration provision” because “phrases such as ‘arising under’ . . . are

normally given broad construction.” Kauffman v. U-Haul Int’l, Inc., No. 5:16-cv-04580, 2018

WL 4094959, at *30 (E.D. Pa. Aug. 28, 2018) (citations omitted).11

       Based on these principles, Henry’s claims that he was misclassified as an independent

contractor and entitled to, but denied, overtime premiums squarely fall within the ambit of the

Arbitration Agreement.      First, Henry’s claim that he was misclassified as an independent

contractor is obviously “related to or arises out of” the agreement he executed in order to secure

the work now underlying his claims—the same agreement where Henry agreed that he “is an

independent contractor to [CNX] and [New Tech].” (Cress Decl., Ex. 1, ¶ 14.) Second, Henry’s

claim for unpaid overtime is “related to or arises out of” the same agreement, which spells out the



11
   Pennsylvania appellate case law considering similarly worded clauses have held that such
clauses are unlimited arbitration clauses and any claims implicating the contract can be compelled
to arbitration. See Dodds, 909 A.2d at 351 (arbitration clause that read “Any controversy, claim,
or dispute arising out of or relating to this Agreement” compels arbitration of fraud claims); Smay
v. Stuebner, Inc., 864 A.2d 1266, 1276 (Pa. Super. Ct. 2004) (arbitration clause that read “Any
controversy or Claim arising out of or related to the Contract,” interpreted broadly to include all
claims arising from the contract regardless of whether the claim sounds in tort or contract.)
                                                  16
      Case
       Case2:20-cv-00553-NBF-PLD
             2:20-cv-00553-PLD Document
                                  Document
                                        20-125 Filed
                                                 Filed05/26/20
                                                       05/27/20 Page
                                                                 Page1717ofof1919




terms of his compensation. At the very least, it can hardly be said with “positive assurance” that

Henry’s misclassification and overtime claims are not covered as a claim “related to or arising out

of” his agreement. See, e.g., Tuggle, 2019 WL 7040330, at *3 (finding in favor of compelling

arbitration where plaintiff’s dispute with defendant arose out of and related to his independent

contractor agreement with the staffing company—“[b]ecause [plaintiff] sought recovery based on

the relationship created by the [independent contractor agreement], he was required to arbitrate the

claims arising out of that same agreement.”); Dennis, 2017 WL 5054709, at *4 (finding plaintiff’s

claims against nonsignatory defendant depended on his classification as an independent contractor

and the work he performed as a truck driver under the Independent Contractor Operating

Agreement with nonparty signatory).

        Notably, the fact that Henry is asserting those covered claims against a non-party to his

arbitration agreement does not preclude arbitration. For example, the arbitration agreement at

issue in Colon only applied to claims “between the Parties,” but the plaintiff had asserted his claims

against a non-party. 2017 WL 2572517, at *7. The Eastern District of Pennsylvania nevertheless

compelled arbitration of the claims against the non-party. Id.

                                      IV.     CONCLUSION

        For all of the above reasons, the Court should grant this Motion and send Henry’s claims

to arbitration.

        Respectfully submitted this 26th day of May, 2020.




                                                 17
Case
 Case2:20-cv-00553-NBF-PLD
       2:20-cv-00553-PLD Document
                            Document
                                  20-125 Filed
                                           Filed05/26/20
                                                 05/27/20 Page
                                                           Page1818ofof1919




                                  CHAMBERLAIN HRDLICKA
                                   WHITE WILLIAMS & AUGHTRY

                                   By: /s/ Annette A. Idalski
                                       Annette H. Idalski, pro hac vice
                                       Raed “Ray” Abilmouna, pro hac vice
                                       Kyle Winnick, pro hac vice
                                       191 Peachtree Street, N.E., 46th floor
                                       Atlanta, GA 30303-1747
                                       Telephone: (404) 658-5386
                                       annette.idalski@chamberlainlaw.com
                                       ray.abilmouna@chamberlainlaw.com
                                       kyle.winnick@chamberlainlaw.com

                                  DICKIE, MCCAMEY & CHILCOTE. P.C.
                                       J.R. Hall
                                       PA ID No. 88296
                                       Two PPG Place
                                       Pittsburgh, PA 15222
                                       Telephone: (412) 392-5390
                                       jhall@dmclaw.com

                                         Attorneys for Defendant CNX Resources
                                         Corporation




                                    18
     Case
      Case2:20-cv-00553-NBF-PLD
            2:20-cv-00553-PLD Document
                                 Document
                                       20-125 Filed
                                                Filed05/26/20
                                                      05/27/20 Page
                                                                Page1919ofof1919




                                 CERTIFICATE OF SERVICE

        This is to certify that on May 26, 2020, I served and filed the foregoing with the Court’s

CM/ECF electronic filing system, which automatically generates notice and service upon all

counsel of record.


                                                By: /s/ Annette A. Idalski
                                                    Annette H. Idalski

3489381.V2




                                                19
